IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-20725
                           Summary Calendar



UNITED STATES OF AMERICA

                  Plaintiff - Appellee

     v.

ALPHONSO CERDA

                  Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-711-3
                      --------------------
                          June 20, 2001

Before KING, Chief Judge, and BARKSDALE and STEWART, Circuit
Judges.

PER CURIAM:*

     Alphonso Cerda appeals his guilty-plea conviction and

sentence for aiding and abetting the possession with intent to

distribute more than 500 grams of cocaine in violation of 21

U.S.C. §§ 841(a)(1) and 841(b)(1)(B) and 18 U.S.C. § 2.   Cerda

argues that his sentence was improper under Apprendi v. New

Jersey, 530 U.S. 466 (2000), because the district court enhanced

his sentence based on drug quantity and the possession of a

firearm without those factors being determined by a jury beyond a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20725
                                 -2-

reasonable doubt.   Cerda's argument is unavailing.   Because the

sentence imposed did not exceed the statutory maximum based on

the drug quantity alleged in the indictment, Apprendi is

inapplicable.    See United States v. Keith, 230 F.3d 784, 787 (5th

Cir. 2000), cert. denied, 121 S. Ct. 1163 (2001); United States

v. Doggett, 230 F.3d 160, 164-65 (5th Cir. 2000), cert. denied,

121 S. Ct. 1152 (2001).

     AFFIRMED.